DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1a-1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi et al. (5,378,416).
Regarding claims 1-9, Kishi et al. discloses a method and apparatus of manufacturing a powder molding having a predetermined undercut portion, comprising upper and lower dies 2, 3 dividing into upper and lower portions forming die holes 1A, 2A, upper and lower punches 4, 4 insertable into the die holes 1A, 2A, a cam die 3 arranged between upper and lower dies 1, 2, wherein the cam die 3 is divided into left and right cam die plates 31, 32 that have divided faces located on a plane including the center axis of the upper and lower die holes 1A, 2A and having semicircular recesses 31A, 32A formed opposite to each other and slidable on an upper surface of the lower die 2 as shown in Fig. 3a-3e, wherein each of the cam die plates 31, 32 having an inner face 3A, 31A, 32A forming the shape of the undercut product within the die cavity 
Regarding claim 10, wherein Kishi et al. further disclose that the die can be provided with a guide hole for guiding slidable mold member to move into and out of the die (claims 8-10).
Regarding claim 11, wherein the upper and lower dies 1, 2 are integrated with each other and together form a die block, wherein the intermediary die members 3 are slidably received in a respective transversal channel provided in said die block (Fig. 2).
Regarding claims 12-15, Kishi et al. further discloses that the apparatus further comprises a plurality of upper and lower punches 41, 42, 43, 51, 52 movable by a drive mechanisms 204, 205, and a core 53 movable by a drive mechanism 206, a powder material 7 is deposited into the die cavity from a feeder 6, wherein the feeder 6, upper die 1, cam die 3, and lower die 2 are moved downward at the same time to produce an uniform filling state of the powder 7; after the feeder 6 is removed, the upper punches 41-43 move downward to complete the filling process and start the compression process, wherein the core 53 forms a hole in the forming product that being compressed by upper and lower punches 51, 52; wherein when the compression process is finished, the punches are withdrawn while the lower punch 52 stay stationary to support the product, and the lower punch 52 is later moved up and the finished product 9 can be removed from the die by a product cam sprocket ejector bar 8.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743